Citation Nr: 1418347	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  07-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 16, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  

 
FINDINGS OF FACT

1.  In an unappealed September 2002 decision, the Board denied the Veteran's claim for service connection for PTSD.

2.  There is no evidence associated with the claims file prior to February 16, 2005 and subsequent to the Board's 2002 decision which can be interpreted as a claim, formal or informal, to reopen a previously denied claim.

3.  Service personnel records initially associated with the claims file in 2010 were not a basis for the Board reopening the Veteran's previously denied claim or a basis for the grant of service connection for PTSD.

4.  The probative evidence of record is against a finding that the Veteran's PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or his own name.

5.  The Veteran's PTSD has been manifested by subjective complaints of anxiety, nightmares, flashbacks, some isolative behavior, night sweats, an unkempt home, and neglect of personal hygiene. 

6.  The most probative evidence of record reflects that during the rating period on appeal, the Veteran's PTSD has not been manifested by symptoms severe enough to result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 16, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. § 5110(a), 38 C.F.R. §§  3.156, 3.400 (2013).

2.  The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation and effective date following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Earlier effective date

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r), the effective date of an award based on new and material evidence (other than service department records) received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  However, an exception to this general rule is found at 38 C.F.R. § 3.156(c).  

In February 2005, when the Veteran filed his claim to reopen, 38 C.F.R. § 3.156(c) provided, in pertinent part as follows: Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 38 C.F.R. § 3.156(c) (2005).

In the present case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran. As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  The newer version of the regulation may not be applied retroactively. See Cline v. Shinseki, 26 Vet. App. 18 (2012). 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date

The Veteran's attorney contends that an effective date of April 13, 1993, the date of the original application for benefits, is warranted for the grant of service connection for PTSD.  Specifically, the Veteran's attorney contends that service records (Administrative Remarks documents which note nonjudicial punishment (NJP)) which were added to the claims file in 2010 should be considered to have been the basis, at least a basis in part, for the eventual grant of service connection in 2010, and thus, under 38 C.F.R. § 3.156(c), an earlier effective date in April 1993 would be warranted.

Historically, in 1993, the Veteran filed a claim for "memory loss", which was later interpreted as a claim for service connection for PTSD.  The claim remained pending until a September 2002 decision in which the Board denied the claim.  The Veteran did not appeal the decision, and it became final. 

In February 2005, the Veteran filed a claim to reopen the previously denied claim.  In October 2010, the Board found that new and material evidence had been received to reopen the claim, and granted service connection for PTSD.  The Board in its 2010 decision found that the alleged stressor of the physical assault was verified by the STRs.  The Board also found that the August 2010 private opinion from Dr. Cesta was persuasive that the Veteran has PTSD as a result of the confirmed stressor of physical assault.  The Board did not find that the alleged stressor of a homosexual rape was verified.  

The RO, in an April 2011, decision effectuated the Board's decision and assigned an effective date of February 16, 2005.  In June 2011, the Veteran filed a notice of disagreement as to the effective date and contended that the effective date should be April 13, 1993, when he initially filed a claim for service connection.  The Veteran's attorney has contended that service records showing NJP and added to the claims file in September 2010 "allowed for both the medical and legal determination that [the Veteran] developed PTSD during his active duty service."  The attorney further stated that "[a]s there is no question that the addition of service records led, at least 'in part', to the grant of service connection for PTSD, an effective date of April 13, 1993 is appropriate in this case."  The Board finds, for the reasons noted below, that an effective date earlier than February 16, 2005, is not warranted.

38 C.F.R. § 3.156(c), prior to the 2006 revision, stated that "where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs."

The "new and material" requirement of § 3.156(c), pursuant to VA practice prior to October 6, 2006, was not intended to equate with the standard for reopening a claim under 3.156(a).  Rather, it was intended to allow VA to reconsider a prior decision when service department records were received, where those records were unavailable at the time of the prior decision.  

The Court has clarified that "under either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim." Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); see Vigil v. Peake, 22 Vet.App. 63, 65 (2008) (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen."); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c).

The Administrative Remarks documents, received by VA in September 2010, contain information that the Veteran was on UA from the Naval Hospital in Portsmouth, Virginia, from September 9, 1968 through September 21, 1968.  The documents also reflect that, based on his UA, he was given NJP in October 1968 for the offense.  The documents reflect that he was again on UA from October 28, 1968 to October 29, 1969 and that he was given NJP on November 1, 1968.  The Administrative Remarks documents do not reflect the reasons for the UA, the Veteran's mental health state, the reason for his hospitalization, or that he had been previously assaulted.  

At the time of the Board denial in 2002, the claims file did not include the actual Administrative Remarks documents; however, it did already contain evidence that the Veteran had been on UA and had been given NJP.  The claims file included the Veteran's STRs, received by the RO in July 1993.  The STRs include a narrative summary of the Veteran's hospitalization at the Naval Hospital in Portsmouth, Virginia.  The narrative summary, dated October 9, 1968, reflects that the Veteran "went UA for several days while in the hospital, explaining that his family was in dire financial straits.  He has been to Captain's Mast [NJP] for that offense."  It does not reflect the subsequent October UA of approximately 22 hours or the NJP for that offense.

The Administrative Remarks documents received in 2010 were not the basis for the reopening of the Veteran's claim in 2010 or the grant of service connection, thus, they cannot form a basis for an earlier effective date.  In its 2010 decision, the Board stated, in pertinent part, as follows:

The evidence received since the September 2002 rating decision includes VA outpatient records from June 2003 to December 2009, additional statements from the Veteran, the transcript of the August 2010 [sic] Board hearing, and an August 2010 opinion from a private psychiatrist.  Significantly, the August 2010 opinion from the private psychologist considers all of the prior etiologic opinions of record and relates the Veteran's current PTSD to a verified stressor from his active duty.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it relates the currently diagnosed PTSD to the Veteran's active service.  Therefore, the claim for service connection for PTSD must be reopened and re-adjudicated on the merits.

The Board did not discuss the Administrative Remarks documents in reopening the previously denied claim, and found sufficient other evidence upon which to base its decision to reopen.  Likewise, the Board did not discuss the Administrative Remarks documents in granting service connection, and found sufficient other evidence upon which to base its decision to grant. 

As noted above, the Board's 2010 grant of service connection for PTSD was based, in part, on the opinion of Dr. Cesta.  The Board noted in its decision, the following:

In the report of an August 2010 private psychological examination, the examiner found extensive evidence that the Veteran developed significant psychiatric disease following physical and sexual assaults while he was on active duty, and he opined that the Veteran's prior consensual sexual act while on active duty was mitigated by his documented physical assaults.  The examiner reviewed and commented on many specific instances from both the service treatment records as well as the post-service medical and lay evidence.  In particular, he opined that either the documented July 1968 assault or the August 1968 assault alone would be sufficient to trigger symptoms of PTSD, but multiple assaults could increase the incidence of developing PTSD.  He noted that it was more likely than not that the symptoms described within the August 1968 hospitalization record were consistent with an acute stress reaction secondary to the events leading up to his hospitalization, and thus consistent with the future development of PTSD. 

The examiner in August 2010 described the various contradictory prior medical opinions of record and discussed each in turn.  After an extensive discussion, he concluded that the Veteran met all of the DSM-IV criteria for PTSD, and the diagnosis was not in question.  He felt that the multiple prior diagnoses given to the Veteran were inconsistent with the evidence, and he stated that many of them were not even modern psychiatric diagnoses.  He opined that the Veteran experienced PTSD as a direct result of the assaults he received during his active service.  He emphasized that comorbid diagnoses of mood disorders, substance use disorders, and neurologic injury were comorbid clinical conditions and not competing conditions.  He concluded that the Veteran met all of the DSM-IV criteria for PTSD, polysubstance dependence in late sustained remission, and mood disorder secondary to multiple concussions. 

In this case, the Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal. However, the service treatment records document that he had been assaulted in July and August 1968.  Thus, the Board finds that the stressor of physical assault has been verified. 

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board notes the VA outpatient records numerous diagnoses of PTSD, attributed both to the verified stressor of the physical assault as well as to the unverified stressor of homosexual rape.  Ultimately, the Board finds the opinion of the August 2010 private psychiatrist persuasive that the Veteran has PTSD as a result of the confirmed stressor of physical assault.  Of all of the opinions of record, this examiner provided the most extensive review and discussion of the service and post-service treatment records.  He thoroughly discussed and accounted for the prior contradictory medical opinions of record.  Significantly, he provided extensive reasons and bases for his opinion that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD as a result of his verified physical assaults during active duty. 

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, the Board concludes that service connection for PTSD is warranted.

The Veteran's attorney contends that the newly associated Administrative Remarks documents, in part, were responsible for the grant of service connection for PTSD.  The Board disagrees.  At no point in the 2010 Board decision does the Board reference the Administrative Remarks documents.  The Board does acknowledge that its grant of service connection was based, in part, on Dr. Cesta's opinion, and that Dr. Cesta referred to the Administrative Remarks documents in his opinion.  However, this is not synonymous with a Board grant based, in part, on the Administrative Remarks documents.  In his September 2010 correspondence, Dr. Cesta noted that he had reviewed the Administrative Remarks documents and he stated, in pertinent part, as follows: 

Additional information contained in the review of the veteran's military personnel file indicates that he received two nonjudicial punishments following the documented in-service assaults.  I was able to review this documentation which was described as administrative remarks associated with the nonjudicial punishments.  These documents indicate a significant change in behavior following his in-service assaults.  The veteran is described as unable to function, having lost the capacity to engage in focused and thoughtful action, was impulsive, and began to show evidence of mental status changes.  An alteration of this nature in mental status, subsequent to a recent assault, suggests that the veteran had developed psychiatric illness.  These documents also indicate his assignment to the Naval Hospital at Portsmouth Virginia for 30 days associated with his unusual and bizarre behavior.  This was inconsistent with his previous capacity to function, and would be considered a direct extension of the assault he experienced.  In current and modern psychiatric nomenclature we would call this an Acute Stress Reaction, which can be a prodromal syndrome associated with the future development of PTSD.  Therefore, despite the diagnosis of PTSD being nonexistent during this time frame, the documentation, in retrospect, shows the initial trigger events (i.e., physical assault), the altered behavior, the hospitalization, and the subsequent development of PTSD. 

Although, Dr. Cesta has indicated that the above information was gleaned from the Administrative Remarks documents, the Board disagrees.  The Administrative Remarks documents are entirely negative for a description of the Veteran as "unable to function, having lost the capacity to engage in focused and thoughtful action, was impulsive, and began to show evidence of mental status changes."  

Dr. Cesta also indicated that the Administrative Remarks documents indicate the Veteran's "assignment to the Naval Hospital at Portsmouth Virginia for 30 days associated with his unusual and bizarre behavior."  The Administrative Remarks documents do not provide any information that the Veteran was assigned to the Naval Hospital for unusual and bizarre behavior, or behavior of any type, or his length of assignment.  The October 1968 document reflects that the Veteran was assigned to the Naval Hospital at the time he went UA.  Such information, while noted on the NJP for the September 1968 offense, was already noted in the claims file at the time of the 2002 Board denial.  (The November 1968 Administrative Remark for the 22 hour UA in October 1968 does not reflect that the Veteran was assigned to the Hospital, but was assigned to the U.S. Naval Station in Norfolk, VA.)  

As noted above, the STRs, in the claims file at the time of the 2002 Board denial, clearly stated that the Veteran had been hospitalized at the Naval Hospital in Portsmouth and had been on UA in September 1968.  The STRs, in the record at the time of the 2002 Board denial, reflect that the Veteran had been assaulted in July 1968.  They also reflect that he was again assaulted in August 1968.  They also reflect that in August 1968, subsequent to the two assaults, he admitted to being a passive participant in a homosexual act and that he "does not trust himself."  The STRs also reflects that because the homosexual act occurred "so soon after the [July and August assaults]", it was the feeling of the August 1968 examiner that the Veteran be admitted to evaluate his ability to be held responsible for his behavior and rule out organic brain disease secondary to trauma. 

Thus, while Dr. Cesta indicated that the Administrative Remarks provided such pertinent information, the pertinent information was already in the STRs at the time of the denial in 2002.  Moreover, there is nothing to suggest that the 22 hour UA in October 1968, after the 10 day UA, was the basis for Dr. Cesta's finding of PTSD or the basis, even in part, for the Board's decision to grant service connection for PTSD.  

The Veteran is not entitled to an earlier effective date merely because some service documents have been added to the record since the Board denial in 2002.  The simple fact that the Administrative Remarks documents have been added to the record, and that they reflect an approximate 22 hour UA which was not previously of record, is not sufficient upon which to grant an effective date earlier than February 16, 2005, especially as the records already reflected a 10 day UA and NJP and no examiner has stated that this 22 hour UA was instrumental in a finding of PTSD.  The newly received documents cannot be read in a vacuum in determining whether they are material and/or relevant.  To determine whether the Administrative Remarks documents are relevant, material, and/or formed a basis for reopening of the claim and/or the grant of service connection, they must be considered with the other evidence of record and, ultimately, with the Board's reasons for granting service connection in 2010.  The record does not support a finding that the Administrative Remarks document which noted a 22 hour UA was a reason, even in part, for the granting of service connection.  The information with regard to the Veteran's earlier UA, although not before the Board as an Administrative Remarks document, was already before the Board at the time of the 2002 denial in the form of STRs, which were actually more informative than the Administrative Remarks with regard to the Veteran's claimed reason for UA.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.156(c).

In the case of a claim to reopen a previously denied claim, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Thus, the Veteran is not entitled to an effective date prior to February 16, 2005.

The Board also finds that there is no evidence in the claims file between the 2002 Board denial and the Veteran's February 16, 2005 correspondence which can be interpreted as a claim, formal or informal, to reopen a previously denied claim.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Rating PTSD

The Veteran's service-connected PTSD is evaluated as 70 percent disabling effective from February 16, 2005.  (Although the initial rating decision evaluated the Veteran's disability as 10 percent disabling, the RO, in an April 2012 rating decision, assigned a 70 percent rating effective from the date of grant of service connection.)

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  The Veteran would be entitled to a rating in excess of 70 percent (a 100 percent rating is the maximum rating) if the evidence reflected symptoms which caused total occupational and social impairment.  The Board finds, for the reasons noted below, that the Veteran is not entitled to a rating in excess of 70 percent for any period on appeal.  

2004 records shortly prior to the rating period on appeal reflect that the Veteran did not have acute psychotic symptoms, hallucinations, suicidal ideation, homicidal ideation, or aggressive ideation or tendencies.  While he contended that he was unable to organize his cluttered apartment, he was also alert, cooperative, fully oriented, and had clear, goal directed, and coherent speech.  His affect was constricted and his mood was anxious and depressed at times.  He did not have homicidal ideations.  It was noted that he tended to his home, cared for his female friend, and had fair insight and judgment.  The Veteran complained of stress, anxiety, poor sleep, that he was unable to motivate himself, and lapses of memory, although the examiner found that his memory and concentration were good.  It was noted that his symptoms related to his depression were well controlled with his current medication.  (See September and December 2004 VA clinical records.)

2005 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  2005 VA clinical records reflect that the Veteran did not have active psychosis, suicidal ideation, or homicidal ideation (e.g. March 2005, June 2005, October 2005 records).  He was alert and well oriented times three (e.g. March 2005 and June 2005 records), was grossly cognitively intact (e.g. March 2005, June 2005, and October 2005 records), and had good insight and judgment (e.g. March 2005 and June 2005 records).  

The 2005 VA records reflect that he was casually dressed, groomed, had good personal hygiene, had no abnormal psychomotor movement, and was pleasant and cooperative.  He had appropriate affect, a coherent thought process, grossly intact cognitive function, and good impulse control.  The Veteran had a "girlfriend" but was having a problem with her recently (March 2005 record); however, problems with his girlfriend's daughter were improving (June 2005 record).  His mood was described as okay and anxious.  The records reflect that the Veteran complained of nightmares and flashbacks (March 2005 record).

The June 2005 VA examiner assigned a GAF Score of 60.  The October 2005 VA examiner assigned a GAF score of 58.  

2006 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  2006 VA records reflect that, at times, the Veteran was disheveled in appearance (January 2006) but also dressed "okay" (May 2006).  He denied suicidal or homicidal ideation, delusions, or hallucinations.  He reported that he had nightmares, flashbacks, and night sweats.  He was grossly cognitively intact, well oriented, and had fair or good insight and judgment.  The January 2006 examiner assigned a GAF score of 56.  

2007 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  An August 2007 examiner assigned a GAF score of 57.  An October 2007 suicide risk assessment record reflects that the Veteran had no suicidal or homicidal ideation, no impulsive actions, no violence, no verbal aggression, and no impulsive behaviors.  He reported anxiety and flashbacks.  He had no panic, obsessive behavior, or hallucinations.  It was noted that he had poor social interaction, lives alone, and has not been involved with social activities, although, he keeps in contact with his family.  The Veteran reported that he feels comfortable at living home and with the medication he is taking, and promised to continue socialization.  A December 2007 VA record reflects that the Veteran was oriented and cooperative, fairly groomed, had no abnormal psychomotor, had clear and coherent speech, had a mildly constricted affect, and a depressed mood.  He did not have suicidal or homicidal ideation, or delusions.  He was depressive but was cognitively intact, with good insight and judgment.  The examiner assigned a GAF score of 56.  

The Veteran testified at the September 2008 Board hearing that he lacks concentration, is emotionally drained, his everyday life is chaos, and his house is disorganized.

2008 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  The records reflect that the Veteran reported flashbacks and nightmares; however, he was fairly groomed, pleasant, had clear and coherent speech, and was cognitively intact.  He did not have suicidal or homicidal ideations, delusions, or formal thought disorder (e.g. January 2008, April 2008, August 2008, November 2008).  The Veteran had good insight and judgment (e.g. April 2008, August 2008, November 2008).  The April 2008 examiner assigned a GAF score of 56.  The November 2008 examiner assigned a GAF score of 52.

2009 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  The records reflect that the Veteran reported being anxious and having sleep problems, and exhibited some depressive symptoms at times; however, he was fairly groomed, pleasant, had clear and coherent speech, and was cognitively intact.  He did not have suicidal or homicidal ideations, delusions, or formal thought disorder (e.g. February 2009, August 2009).  His insight and judgment were intact (December 2009).  The August 2009 examiner assigned a GAF score of 52.  

2010 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  The records reflect that the Veteran reported that he has trouble focusing, has nightmares, feels anxious often, and that his apartment is in disarray and that he is "unable to set order or clean it regularly."  However, he was oriented, cooperative, fairly groomed, pleasant, and had good insight and judgment.  There was no abnormal psychomotor activity noted.  His affect was anxious, he had some depressive symptoms, and his mood was euthymic; however, he had clear and coherent speech, was cognitively intact, had no suicidal or homicidal ideations, and had no delusions or formal thought disorder.  (e.g. March, June 2010, and October 2010 records.)  

A June 2010 report reflects that the severity of the symptoms was reported to be an "8".  The Veteran reported that the he wakes up screaming at night with sweating.  He reported an inability to develop interpersonal relationship.  It was noted that he is unable to be employed because he cannot remain focused, his mind wanders, and he is disorganized. It was also noted that he remains socially isolated.  His insight and judgment were good.  

August 2010 private correspondence from Dr. Cesta reflects assignment of a GAF score of 35 to 45.  He noted that the Veteran had flashbacks, nightmares, hyper vigilance, guilt, dissociation, some suicidal ideation, and was incapable of re-engaging in society.  He also reported intermittent homicidal ideation without plan or intent.  There was no evidence of delusions, but he "was preservative, tangential, and circumstantial in his thoughts.  He was not entirely linear and logical, but there were no flight of ideas, looseness of associations, or overt psychosis.  He appeared to be generally cognitively intact. 

An October 2010 VA clinical record reflects that the Veteran reported that he has been feeling better recently, but reported that he was unable to focus on any subject and had weird dreams that he does not remember.  He admitted to continue smoking marijuana and claims it helps his condition.  He reported that he had recently gone on a "binge" of playing instant Lottery and had lost a lot of  money, which he then regretted.  He continued to be oriented, cooperative, fairly groomed, and pleasant with appropriate insight, judgment, and cognitive functioning 

The March, June, and October 2010 examiner assigned a GAF score of 50. 

A November 2010 VA clinical record reflects that the Veteran reported that he talks to his daughter "all the time" and has a girlfriend.  He reported the use of medically approved marijuana use.  He denied suicidal or homicidal ideation.  He was groomed, appropriately dressed, had fair personal hygiene, was pleasant, was cooperative, and had fair eye contact.  His psychomotor activities were  normal.  His speech was normal, his mood was okay, his mood was fair, his affect was appropriate with a full range, his thought process was logical, he had no formal thought disorders.  He had no hallucinations, no delusions, no suicidal ideation or plan, and no homicidal ideation or plan.  He was oriented, alert, his memory was okay, his concentration was fair, his judgment was good, his insight was fair, and his impulse control during the interview was good (he described his history as fair).  His current coping skill was fair.  
 
2011 VA clinical records are also against a finding that an evaluation in excess of 70 percent is warranted.  A February 2011 VA record reflects that the Veteran reported that he has nightmares and has a hard time staying outside for long because he feels safer at home.  He reported that "talked to a few women" but they want to live with him, which he does not like.  He had no neurovegetative symptoms of depression, no symptoms of hypomania/mania, no hallucination, and no suicidal or homicidal ideation.  He reported that he used alcohol/illicit substance almost daily, and stated that marijuana calmed him.  He was able to live alone.  He was groomed, appropriately dressed, had fair personal hygiene, was pleasant, was cooperative, had good eye contact, and had normal psychomotor activities.  He had no noted abnormal involuntary movements.  He had regular speech, a calm mood, an appropriate affect, a logical thought process, fair concentration, good judgment, and good insight.  He was also oriented.  He had no delusions, no hallucinations, and no suicidal ideation or homicidal ideation or plan. 

A May 2011 VA examination report reflects that the Veteran had no history of panic attacks.  His general appearance was disheveled, but he was oriented, pleasant, and cooperative.  The report reflects that the Veteran reported that since October 2010, the Veteran had not had a relationship with his son and daughter, and that they had last called him in March 2011.  He reported a poor relationship with both of them.  He reported no close relationship with women, that he does not trust anyone, and that he isolates himself.  He reported that he spends most of his days alone and ventures little out of his house, that he speaks to his mother twice a week by phone, and that he has few friends but sees them little as he prefers to be alone.  It was noted as follows:

[This veteran's psychosocial functioning is poor.  He spends most of his time alone.  He has no relationship with family.  He reported that since 11/10 he has maybe five encounters with friends.  Most of these encounters are over the telephone.  He reports that no one comes to visit him.]

It was further noted that the Veteran had disheveled clothes, was restless, his speech was slow, he was cooperative, and his affect was constricted.  His mood was depressed and dysphoric, he was fully intact, and his thought process and thought content was unremarkable.  He had no delusions, no hallucinations, no obsessive/ritualistic behavior, and he understood the outcome of his behavior.  The Veteran reported panic attacks, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hyper vigilance, exaggerated startle reflect, being emotionally and physically cutoff from his family, that he avoids crowded shopping areas (but easily ventures into quiet places), mildly impaired remote and recent memory, that he showers once a week, that he hardly brushes his teeth, and that he combs his hair once in a while.  He had no homicidal or suicidal thoughts.  The examiner assigned a GAF score of 45. 

The 2011 examiner opined as follows:  "This veteran does not function well in most areas of his life which include little or few social relationships, no recreation.  He spends most days at home, and reports frequent panic attacks.  Overall he functions poorly which is directly due to his chronic PTSD.   . .  .  He is irritable, avoidant of people, recurrent intrusive images and memories from his military stressor and struggles with arousal symptoms."  

Lay statements reflect that the Veteran's PTSD manifested in symptoms such as being withdrawn and mistrustful.

The Board has considered the lay statements, clinical findings, the Veteran's reported statements, and the GAF scores. 

The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993)

As a whole, the evidence does not reflect that the Veteran has a total occupational and social impairment.  The Veteran's symptoms are reflective of a disability which warrants no higher than a 70 percent evaluation.  The Board finds based on the evidence noted above, that the Veteran's PTSD symptoms do not warrant a 100 percent rating for any period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  

The Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In addition, he does not exhibit other symptoms which are of equal or greater severity.  The Board acknowledges that the Veteran has reported that he does not frequently shower or brush his teeth; however this is not evidence of an inability to perform maintenance of minimal personal hygiene.  Neglect of personal hygiene is considered in the 70 percent rating criteria.  Moreover, a lack of hygiene and an apartment in disarray or unkempt does not, in and of itself, represent total occupational and social impairment.  Although Dr. Cesta found that the Veteran had suicidal and homicidal thoughts, there was no evidence of intent or plan.  Moreover, the other records do not support a finding of homicidal ideation.  Regardless, the record as a whole does not support a finding that the Veteran was  a persistent danger to himself or others.  

In sum, the Veteran's symptoms tend to be anxiety, isolationism, nightmares, and difficulty sleeping.  The Board finds that the 70 percent rating sufficiently compensates the Veteran for these symptoms.  He has been able to maintain friends and family relationships (whether by phone or in person), live by himself, has adequate insight and judgment, clear speech and thought process (other than the one time noted by Dr. Cesta), and intact judgment, insight, and cognitive functioning; all of which are against a finding that he has total occupational and social functioning.  

The Board has also considered that the Veteran has been prescribed medication for his mental health.  The Veteran has been on and off his medication during the rating period on appeal; however, the evidence does not reflect that even without the medication, the Veteran's symptoms would warrant a 100 percent rating. 

The Board has considered the private and VA clinical reports and the opinions of the examiners, and the GAF scores.  As a whole, the opinions and GAF scores do not reflect that the Veteran has a total occupational and social impairment.  As noted above, the Veteran had the following VA GAF scores: 

June 2005:  		60 
October 2005:  	58.  
January 2006:  	56  
August 2007: 	57
October 2007:  	56  
April 2008:  		56 
November 2008:  	52
August 2009:  	52  
March 2010:  	50
June 2010: 		50
October 2010:  	50
May 2011:  		45

The private examiner, Dr. Cesta assigned a GAF score of 35-45 in August 2010.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  

The vast majority of the GAF scores are in the 50s, which is evidence against a finding of total occupational and social impairment.  The Board finds that the single score from Dr. Cesta of 35-45 is not as probative as the numerous other GAF scores both before and after Dr. Cesta's evaluation.

In sum, the Board finds that the evidence as a whole is against a finding that the Veteran's PTSD symptoms caused total social and occupational impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  An April 2012 rating decision granted TDIU effective from February 16, 2005.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.

 
ORDER

Entitlement to an effective date prior to February 16, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


